GERBER, J.,
dissenting.
I respectfully dissent. I agree with the third district’s decision in Geter v. State, 115 So.3d 375 (Fla. 3d DCA 2012). As in Geter, I would hold that we should not apply retroactively Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), to cases like the instant cases which were final before the United States Supreme Court issued Miller. I would adopt the third district’s reasoning in its entirety. Thus, I would affirm the trial courts’ denials of the appellants’ motions for post-conviction relief. See Gonzalez v. State, 101 So.3d 886, 888 (Fla. 1st DCA 2012) (agreeing with Geter, adopting its reasoning in its entirety, and holding that Miller should not be applied retroactively); but see Toye v. State, 133 So.3d 540, 547 (Fla. 2d DCA 2014) (concluding that Miller applies retroactively and certifying conflict with Geter and Gonzalez).
However, I agree with the majority that we should stay issuance of our mandate in this case pending our supreme court’s decision on the retroactivity issue in Falcon v. State, 111 So.3d 973 (Fla. 1st DCA), rev. granted, No. SC13-865, 2013 WL 6978507 (Fla. June 3, 2013).